[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 10.3



 

AM PRODUCT ASSEMBLY AND TEST SERVICES AGREEMENT

 

This AM PRODUCT ASSEMBLY AND TEST SERVICES AGREEMENT (the “Agreement”) is made
and entered into as of the Closing Date (as defined in the Stock Purchase
Agreement (as defined below)) (the “Effective Date”) by and between Fujitsu
Semiconductor Limited, a corporation organized and existing under the laws of
Japan, with a registered office at 2-10-23, Shinyokohama, Kohoku-ku, Yokohama,
Kanagawa 222-0033, Japan (“FSL”) and Spansion LLC, a corporation organized and
existing under the laws of Delaware, with a registered office at 915 DeGuigne
Drive, Sunnyvale, California 94088-3453 (“Spansion”).


RECITALS

 

WHEREAS, FSL, Nihon Spansion Limited, a Japanese corporation (“Buyer”), and
Spansion have entered into a certain Stock Purchase Agreement effective as of
April 30, 2013 (“Stock Purchase Agreement”), pursuant to which, Buyer and
Spansion purchase from FSL, and FSL sells to Buyer and Spansion, FSL’s (and its
Subsidiaries’) fabless business of design, development, marketing, distribution
and sale of certain analog semiconductor products and microcontroller products,
pursuant to a series of transactions contemplated in the Stock Purchase
Agreement (such transactions, “Transactions”); and

 

WHEREAS, in connection with the Transactions, FSL wishes to provide, and
Spansion wishes to obtain, certain assembly and test services for such products
that are related to the business purchased by Buyer, in accordance with the
terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, FSL and Spansion hereby agree as follows:

 

AGREEMENT


1.     DEFINITIONS; INTERPRETATION

 

1.1     Terms Defined in This Agreement. The following terms when used in this
Agreement shall have the following definitions. Capitalized terms that are used
in this Agreement but not defined herein shall have the meanings set forth in
the Stock Purchase Agreement.

 

1.1.1     “Assembly and Test Data” means the data generated by Assembly and Test
Services on Die in accordance with the Specifications, as such data is mutually
agreed upon by the Parties.

 

1.1.2     “Assembly and Test Facility” means the facilities of FSL or any of its
subcontractors used to perform Assembly and Test Services, as listed in Schedule
1.1.2.

 

1.1.3     “Assembly and Test Service Fees” has the meaning set forth in
Section 5.1.

 

 

1

--------------------------------------------------------------------------------

 

 

1.1.4     “Assembly and Test Services” means the performance of assembly, test,
marking, and packaging services for Die or finished goods containing Die, as
applicable.

 

1.1.5     [*] has the meaning set forth in Section 4.1.

 

1.1.6     “Assembly Technology” means the technology used to assemble Die into
finished goods.

 

1.1.7     “AM Product” has the meaning set forth in the Stock Purchase
Agreement.

 

1.1.8     “AM Product Foundry Agreement” means the AM Product Foundry Agreement
entered into by and between FSL and Spansion as of the Effective Date.

 

1.1.9     “Automotive AM Product” means an AM Product qualified for use in one
or more automotive applications.

 

1.1.10     “Best Efforts” means the efforts that a prudent Person desiring to
achieve a particular result would use in order to achieve such result reasonably
expeditiously. An obligation to use “Best Efforts” does not require the Person
subject to such obligation to take actions that would result in a materially
adverse change in the benefits to such Person under this Agreement.

 

1.1.11     “Breaching Party” has the meaning set forth in Section 15.2.

 

1.1.12     “Confidential Information” means any and all technical and
non-technical confidential or proprietary information disclosed by either Party
to the other Party under this Agreement, whether in written, oral, graphic or
electronic form, that is marked or otherwise identified at the time of
disclosure as confidential or proprietary, or that would reasonably be deemed in
the context of its disclosure to be confidential or proprietary. “Confidential
Information” includes trade secrets, know-how, firmware, designs, schematics,
bills of material, customer lists, vendor lists, employee and contractor
information, techniques, processes, Software, technical documentation,
specifications, plans or any other information relating to any research project,
work in process, future development, scientific, engineering, manufacturing,
marketing or business plan or financial or personnel matter relating to either
Party, its present or future products, sales, suppliers, customers, employees,
investors or business. Notwithstanding the foregoing, to the extent any
information or materials disclosed by either Party to the other Party under this
Agreement constitutes Assigned Technology (as defined in the IP Assignment
Agreement) or Retained Technology (as defined in the IP License Agreement), the
Parties’ respective obligations with respect to the use and disclosure of such
information or materials shall be governed by the confidentiality provisions set
forth in the IP License Agreement (and not this Agreement), and the
confidentiality provisions set forth in this Agreement (including in Section )
shall not govern the use or disclosure of such information or materials.

 

1.1.13     [*] has the meaning set forth in Section 4.1.

 

1.1.14     “Die” means an individual integrated circuit or components on a
silicon wafer which, when completed, create an integrated circuit to be
incorporated into an AM Product.

 

1.1.15     “Disaster Recovery Plan” has the meaning set forth in Section 16.2.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
2

--------------------------------------------------------------------------------

 

 

1.1.16     “Exclusivity Period” means the period from the Effective Date through
December 20, 2015.

 

1.1.17     “Existing AM Products” means AM Products developed by or for FSL that
are in commercial production as of the Effective Date, including any subsequent
versions of such products that embody minor modifications to improve
functionality or yield.

 

1.1.18     “Final Test Program” means the specific set of electrical and
mechanical tests which test the electrical operational characteristics for each
packaged Die, as such set of tests is mutually agreed in writing by the Parties
and set forth in the Specifications for such Die.

 

1.1.19     “Fiscal Year” means the one (1)-year period commencing on April 1 of
the applicable calendar year and ending on March 31 of the immediately
subsequent calendar year. By way of example, Fiscal Year 2013 means the period
commencing on April 1, 2013 and ending on March 31, 2014.

 

1.1.20     “Force Majeure Event” has the meaning set forth in Section 16.

 

1.1.21     [*]

 

1.1.22     “Future AM Products” means any AM Products (other than Current AM
Products (as defined in Appendix B of the Stock Purchase Agreement)) that are
assembled, packaged, sold, distributed or otherwise disposed of on or after the
Effective Date.

 

1.1.23     “INCOTERMS 2010” means the International Rules for the Interpretation
of Trade Terms, published by the International Chamber of Commerce in the year
2010.

 

1.1.24     “Initial Term” has the meaning set forth in Section 15.1.1.

 

1.1.25     “IP Assignment Agreement” means the Intellectual Property Assignment
Agreement entered into by and between FSL and Spansion as of the Effective Date.

 

1.1.26     “IP License Agreement” means the Intellectual Property License
Agreement entered into by and between FSL and Spansion as of the Effective Date.

 

1.1.27     [*]

 

1.1.28     [*]

 

1.1.29     [*]

 

1.1.30     [*]

 

1.1.31     [*]

 

1.1.32     “Lead Time” means the minimum time required by FSL from the date on
which a purchase order is accepted by FSL until the delivery by FSL of the AM
Products in finished goods form to Spansion. The Lead Time for each AM Product
will be established in advance by mutual agreement of the Parties.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
3

--------------------------------------------------------------------------------

 

 

1.1.33     [*] or [*] has the meaning set forth in Section 4.1.

 

1.1.34     “Non-Automotive AM Product” means an AM Product that is not an
Automotive AM Product.

 

1.1.35     “Party” means either of FSL or Spansion, and “Parties” means both FSL
and Spansion.

 

1.1.36     “PCN Procedures” means the product and process change notification
procedures applicable to Assembly and Test Services performed on Die for each AM
Product under this Agreement, which (a) for Die for each Existing AM Product,
shall be identical to those product and process change notification procedures
that were used by FSL for the performance of Assembly and Test Services on such
Die immediately prior to the Effective Date (except to the extent any
modifications thereto are mutually agreed in writing by the Parties), and (b)
for Die for each AM Product other than an Existing AM Product, shall be mutually
agreed in writing by the Parties prior to the commencement of the performance of
Assembly and Test Services on Die for such AM Product.

 

1.1.37     “Process Node” means a specific geometry loosely based on line width
at which Wafers, and the photomasks or reticles used in the manufacture of such
Wafers, are manufactured (e.g., a 90 nm process node).

 

1.1.38     “Quality Issue Correction Request” has the meaning set forth in
Section 10.7.

 

1.1.39     “Roadmap Products” means those Future AM Products developed by or for
FSL that are listed as being under development in FSL’s roadmap documents
attached to the Stock Purchase Agreement as Schedule 10.01(a) of the Seller
Disclosure Schedules.

 

1.1.40     [*] has the meaning set forth in Section 2.1.5.

 

1.1.41     “Specifications” means the specifications and procedures for
performing Assembly and Test Services on Die for each AM Product under this
Agreement, which (a) for Die for each Existing AM Product, shall be identical to
those specifications and procedures that were used by FSL for the performance of
Assembly and Test Services on such Die immediately prior to the Effective Date
(except to the extent any modifications thereto are mutually agreed in writing
by the Parties), and (b) for Die for each AM Product other than an Existing AM
Product, shall be mutually agreed in writing by the Parties prior to the
commencement of the performance of Assembly and Test Services for Die for such
AM Product.

 

1.1.42      “Term” has the meaning set forth in Section 15.1.1.

 

1.1.43     “Test Technology” means the technology used to perform final test on
Die.

 

1.1.44     “Wafers” means unsorted silicon wafers containing Die for AM
Products.

 

1.2     Interpretation.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
4

--------------------------------------------------------------------------------

 

 

1.2.1     Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”

 

1.2.2     Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.2.3     Reference to Entities, Agreements, Statutes. Unless otherwise
expressly provided herein, (a) references to an entity include its successors
and permitted assigns, (b) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2.     PRODUCTION

 

2.1     Exclusivity.

 

2.1.1     During the Exclusivity Period for each AM Product, Spansion and its
Affiliates shall exclusively purchase and receive from FSL, pursuant to this
Agreement, all of Spansion’s and its Affiliates’ requirements of Assembly and
Test Services for such AM Product.

 

2.1.2     During the Exclusivity Period for each AM Product, Spansion and its
Affiliates shall not perform (or have any other Person, directly or indirectly,
perform for or on behalf of Spansion or any of its Affiliates), or purchase or
receive from any Person other than FSL, directly or indirectly, any Assembly and
Test Services for such AM Product.

 

2.1.3     [*]

 

2.1.4     [*]

 

2.1.5     [*]

 

2.2     Assembly and Test Services Obligation. FSL shall perform Assembly and
Test Services for Spansion in accordance with the Specifications and shall
provide Spansion with copies of Assembly and Test Data generated from such
services on a daily basis in electronic form. Any modifications or changes to
the Specifications shall be implemented solely in accordance with the PCN
Procedures.

 

2.3     Assembly and Test Services Costs and Materials. [*] In addition, FSL
shall delete any Assembly and Test Data generated from the Assembly and Test
Services (including copies thereof to the extent reasonably practicable)
promptly following expiration or termination of this Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
5

--------------------------------------------------------------------------------

 

 

 

2.4     Technical Assistance. Spansion shall provide FSL with technical
assistance as reasonably requested by FSL to perform Assembly and Test Services
for AM Products for Spansion. FSL shall use Best Efforts on a case-by-case basis
to provide Spansion with technical assistance as reasonably requested by
Spansion, to respond to (a) customer support requirements for those AM Products
for which FSL performed Assembly and Test Services, and (b) requests from
potential customers with respect to the supply of such AM Products. FSL and
Spansion shall each bear the travel, housing and meal-related expenses of their
respective personnel in connection with such assistance.

 

2.5     Subcontractors. FSL may subcontract or otherwise delegate the
performance of any of its obligations under this Agreement (a) upon written
notice to Spansion but without any requirement for Spansion’s consent, to any
Person that, directly or indirectly, performed or was performing Assembly and
Test Services on Die for AM Products for or on behalf of FSL or any Affiliate of
FSL immediately prior to the Effective Date; or (b) with Spansion’s prior
written consent (not to be unreasonably withheld, delayed or conditioned), to
any other Person. FSL shall remain responsible and liable for any acts or
omissions of the Persons set forth in clause (a) or (b) above for which FSL
would otherwise have been responsible if such acts or omissions were performed
by FSL.

 

2.6     Engineering Changes. No engineering changes will be made by either Party
to any Assembly and Test Services other than in accordance with the PCN
Procedures. In the event any such engineering change for Assembly and Test
Services agreed by the Parties requires additional charges, Assembly Technology,
Test Technology, process steps or other significant change in the materials or
assembly and test process of AM Products for which FSL performs Assembly and
Test Services hereunder, the Parties will negotiate in good faith and agree to
the allocation of such additional charges.

 

2.7     [*]

 

3.     DISPATCH OF PERSONNEL

 

3.1     Presence of Spansion employees and customers at Assembly and Test
Facilities.

 

3.1.1     Spansion may, with FSL’s prior written consent (which shall not be
unreasonably conditioned, delayed or withheld), send specified employees to
visit the Assembly and Test Facilities to inspect the Assembly and Test Services
performed under this Agreement. Such visits shall be conducted during FSL’s
normal working hours. While visiting the Assembly and Test Facilities, Spansion
employees shall at all times fully comply with FSL’s rules and regulations, as
well as with all reasonable instructions that may be issued by FSL’s employees
or personnel; provided that FSL shall not give work orders or instructions over,
or otherwise supervise, Spansion’s employees or their services. Each Party
shall, at its own expense, indemnify and hold harmless the other Party and its
employees from and against any and all direct loss or damage (including loss or
damage to property, personal health or life) caused by the indemnifying Party’s
employees during any such visit.

 

 

 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

 

 

 

3.1.2     It is understood and agreed that Spansion may be required, under its
agreements with its customers for the sale of AM Products with respect to which
FSL has performed Assembly and Test Services, to allow such customers to inspect
the Assembly and Test Facilities for quality assurance purposes. FSL agrees to
permit such inspections for such purposes (a) for Assembly and Test Facilities
not under FSL’s control ([*]), subject to FSL’s prior written consent (which
consent shall not be unreasonably conditioned, delayed or withheld), and (b) for
Assembly and Test Facilities under FSL’s control, subject to Spansion providing
at least ten (10) Business Days’ prior written notice. Such visits shall be
conducted during FSL’s normal working hours. Spansion shall be responsible for
supervising any such customer employees and for their conduct while at the
Assembly and Test Facilities. Without limiting the generality of the foregoing,
Spansion’s indemnification obligations pursuant to Section 3.1.1 above shall
apply to any such customer employees to the same extent as if they were Spansion
employees.

 

3.1.3     Spansion and FSL may, from time to time, arrange for Spansion
employees to work at the Assembly and Test Facilities on mutually-agreed terms
and conditions. At a minimum, FSL will grant these employees access to the
Assembly and Test Facilities to the extent necessary for them to perform their
duties, as well as access to standard employee facilities. FSL will allow any
such Spansion employees to be active participants on problem solving teams with
respect to the performance of Assembly and Test Services. Such Spansion
employees shall abide by the policies and regulations of FSL, and Spansion
shall, at FSL’s request, remove or replace any Spansion employee who fails to do
so.

 

3.2     System Review. FSL shall participate in quality system reviews for
Assembly and Test Services as may be mutually agreed in writing by the Parties;
provided that Spansion shall provide the details of such reviews to FSL in
writing at least one month in advance.

 

3.3     Business Review Meetings. The Parties will plan and schedule business
reviews at least quarterly. The review will focus on current and forecasted
business activities, feedback on performance and factory metrics, key
improvement programs and activities focused on enabling the relationship between
the Parties and will review the status of open issues and action items,
including [*].

 

4.     PRODUCTION PLANS

 

4.1     [*]

 

4.2     [*]

 

4.3     [*]

 

5.     PRICING

 

5.1     Assembly and Test Service Fees. For each Die on which Assembly and Test
Services are performed hereunder, Spansion shall pay FSL the fees calculated in
accordance with Schedule 1.1.2 (“Assembly and Test Service Fees”). Assembly and
Test Service Fees shall be in Japanese Yen. [*]

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
7

--------------------------------------------------------------------------------

 

 

6.     PURCHASE ORDERS

 

6.1     Purchase Order Process. Spansion and its Affiliates shall place purchase
orders with FSL by no less than [*] before the end of each month [*]. Each
purchase order shall specify the purchase order number, volume, Assembly and
Test Service Fees (on a per-unit basis, as well as the aggregate price for such
purchase order), total prices, delivery dates and any other items to be agreed
upon between the Parties. FSL shall accept any purchase orders submitted by
Spansion or its Affiliates, that are (a) issued in accordance with the terms of
this Agreement, (b) consistent with agreed-upon Lead Times (and do not specify
any delivery dates that are within such Lead Times), and (c) [*]. In the event
of any discrepancy between a purchase order and the terms of this Agreement,
this Agreement shall prevail and any different or additional terms of the
purchase order shall be deemed null and void.

 

6.2      Orders by Spansion’s Affiliates. Spansion may appoint its Affiliates to
submit purchase orders for Assembly and Test Services under this Agreement,
provided that Spansion provides prior written notice to FSL of any such
appointment. Spansion shall cause such Affiliates to comply with the terms and
conditions of this Agreement and shall remain responsible and liable for any
acts or omissions of such Affiliates for which Spansion would have otherwise
been responsible if such acts or omissions were performed by Spansion.

 

6.3     [*]. Spansion may, at any time prior to the date that is [*] of the
portion of the purchase order applicable to the Assembly and Test Services for
such Die or AM Products, as applicable. Upon receipt of such request by FSL, the
Parties shall discuss in good faith [*].

 

6.4     [*]. At Spansion’s request, FSL shall [*]. Spansion shall have the right
to audit the [*] as set forth in Section 6.7 of the AM Product Foundry
Agreement.

 

7.     DELIVERY

 

7.1     Delivery. Unless otherwise agreed upon by both Parties, FSL shall
deliver the AM Products for which Assembly and Test Services were performed
hereunder, in finished goods form to Spansion [*] (INCOTERMS 2010) [*] or any
other location agreed in writing by the Parties. All costs and expenses incurred
in connection with delivering the AM Products in finished goods form to a
location other than an Assembly and Test Facility shall be borne by [*].

 

7.2     [*]. Upon FSL’s written request, and subject to Spansion’s prior written
consent on a case-by-case basis (which consent will not be unreasonably
withheld, delayed or conditioned), [*].

 

8.     PAYMENT

 

8.1     Payment. FSL may invoice Spansion for Assembly and Test Services
performed under this Agreement at any time after the delivery of the applicable
AM Products in accordance with Section . All payments from Spansion to FSL shall
be made in Japanese Yen, by electronic transfer to a bank account notified by
FSL to Spansion, within [*] after the invoice date. In the event of any
discrepancy between actual amounts paid to FSL by Spansion and actual amounts
due for Assembly and Test Services performed under this Agreement, the Party
claiming a discrepancy shall inform the other Party in writing in a timely
manner, and the Parties shall discuss in good faith any adjustments to the
corresponding payment amount promptly after receipt of such notice. [*].

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
8

--------------------------------------------------------------------------------

 

  

9.     WARRANTY

 

9.1     Warranty. FSL warrants that the Assembly and Test Services performed
under this Agreement shall be performed in accordance with the applicable
Specifications and with the same level of care as used when FSL performs similar
services for FSL’s internal use, but no less than in a professional and
workmanlike manner.

 

9.2     [*], FSL and Spansion will discuss a solution in good faith.

 

9.3     Disclaimer. THE FOREGOING WARRANTY SHALL BE EXCLUSIVE AND IN LIEU OF ANY
AND ALL OTHER WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY, INCLUDING BUT NOT
LIMITED TO THE WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A
PARTICULAR PURPOSE.

 

10.     QUALITY CONTROL

 

10.1     Quality Control Systems. FSL shall maintain or cause its subcontractors
to maintain ISO9001:2008 and ISO/TS 16949:2009-compliant quality control systems
at each Assembly and Test Facility in order to ensure that the Assembly and Test
Services to be performed by FSL shall conform to the applicable Specifications
in all material respects. Without limiting the foregoing, if any material
non-compliance is found in any audit for ISO/TS 16949 compliance that could
reasonably affect the maintenance of ISO/TS 16949:2009 certification at any
Assembly and Test Facility, and if FSL reasonably believes that it will not be
able to cure such material non-compliance within the period specified by the
auditor, FSL shall promptly provide the details of such non-compliance to
Spansion.

 

10.2     Additional Quality Reports. Upon reasonable request by Spansion and
subject to FSL’s prior written consent, FSL shall provide Spansion with
reasonable information regarding its quality control systems related to the
Assembly and Test Services performed under this Agreement. Any such information
shall be deemed Confidential Information of FSL.

 

10.3     Records. FSL shall keep and maintain, in electronic form or otherwise,
the quality records of Die processing and outgoing test results on a lot-by-lot
basis for five (5) years after the performance of the applicable Assembly and
Test Services. FSL shall provide Spansion with such records in electronic form
upon Spansion’s reasonable request. Such records will be considered Confidential
Information of both Parties.

 

10.4     Inspection and Audit Rights. Subject to FSL’s reasonable security and
confidentiality requirements, Spansion may conduct an inspection and audit of
the quality records related to Assembly and Test Services performed under this
Agreement upon reasonable advance notice to and prior written approval of FSL
(such approval not to be unreasonably conditioned, withheld or delayed). These
audits will occur no more often than annually, unless there is good cause for
Spansion to conduct an additional inspection or audit.

 

10.5     Meetings. Spansion and FSL shall hold meetings to exchange or discuss
information regarding quality and reliability of the Assembly and Test Services
performed under this Agreement.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
9

--------------------------------------------------------------------------------

 

 

10.6     Notice of Nonconformance. FSL shall promptly notify Spansion in writing
whenever FSL has reason to believe that the Assembly and Test Services may not
conform to the Specifications, and upon Spansion’s request, both Parties agree
to discuss and agree on the means to address the problem.

 

10.7     Customer Quality Issues. If Spansion’s end customer notifies Spansion
of an AM Product quality issue, Spansion shall conduct, at Spansion’s cost, an
initial failure analysis on the relevant AM Products to confirm whether such
quality issue is caused by a defect in performance of the Assembly and Test
Services. If such initial failure analysis indicates that such quality issue is
caused by a defect in the performance of the Assembly and Test Services,
Spansion may request FSL in writing to assist Spansion to correct such quality
issue (“Quality Issue Correction Request”). Such written request shall (a)
include a reasonably detailed description of the defect or failure suspected to
be caused by defective Assembly and Test Services, and to the extent known to
Spansion at the time of such notice, serial numbers and other identifiers, and
delivery dates, of the AM Products which are reasonably suspected to be affected
by the defective Assembly and Test Services, and (b) be accompanied by the
detailed initial failure analysis results and a reasonable number of samples of
such AM Products which are reasonably suspected to be affected. Upon receipt of
a Quality Issue Correction Request, FSL shall assist Spansion in correcting the
applicable quality issue by promptly conducting failure analysis on the affected
AM Products provided by Spansion to FSL to determine the root cause of such
quality issue. If such root cause analysis determines that such quality issue is
caused by an Assembly and Test Services defect, FSL will use commercially
reasonable efforts to develop a corrective action plan. If this failure
constitutes a breach of FSL’s warranties set forth in Section 9.1, then FSL
shall bear the reasonable costs of the foregoing failure analysis. If the
failure analysis determines that such quality issues do not constitute a breach
of FSL’s warranties set forth in Section 9.1, then Spansion shall reimburse FSL
for all reasonable costs incurred by FSL in connection with the foregoing
failure analysis (unless the Parties agree that such quality issue is the result
of a [*]).

 

11.     CONFIDENTIAL INFORMATION

 

11.1     Purpose. During the term of this Agreement, each Party may disclose its
Confidential Information to the other Party in furtherance of the purposes of
this Agreement. Confidential Information may be used by a Party solely to
exercise such Party’s rights and perform such Party’s obligations under this
Agreement.

 

11.2     Non-Use and Non-Disclosure. Other than for the express purpose of this
Agreement each Party agrees not to disclose, use or permit the disclosure or use
by others of any Confidential Information of the other Party unless and to the
extent such Confidential Information (a) is not marked or designated in writing
as confidential and is provided for a purpose that reasonably contemplates
disclosure to or use any others, (b) becomes a matter of public knowledge
through no action or inaction of the Party receiving the Confidential
Information, (c) was in the receiving Party’s possession before reception from
the Party providing such Confidential Information, (d) is rightfully received by
the receiving Party from a third party without any duty of confidentiality,
(e) is disclosed to a third party by the Party providing the Confidential
Information without a duty of confidentiality on the third party, (f) is
disclosed with the prior written approval of the Party providing such
Confidential Information, or (g) is independently developed by the receiving
Party without any use of the other Party’s Confidential Information. Information
shall not be deemed to be available to the general public for the purpose of
exclusion (b) above with respect to each Party (i) merely because it is embraced
by more general information in the prior possession of recipient or others, or
(ii) merely because it is expressed in public literature in general terms not
specifically in accordance with the Confidential Information.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
10

--------------------------------------------------------------------------------

 

 

11.3     Degree of Care. In furtherance, and not in limitation, of the foregoing
Section 11.2, each Party agrees to do the following with respect to any such
Confidential Information: (a) exercise the same degree of care to safeguard the
confidentiality of, and prevent the unauthorized use of, such information as
that Party exercises to safeguard the confidentiality of its own confidential
and proprietary information; (b) restrict disclosure of such information to
those of its employees and agents who have a “need to know”; and (c) instruct
and require such employees and agents to maintain the confidentiality of such
information and not to use such information except as expressly permitted
herein. Each Party further agrees not to remove or destroy any proprietary or
confidential legends or markings placed upon any documentation or other
materials.

 

11.4     This Agreement. The forgoing confidentiality obligation shall also
apply to the contents of this Agreement, provided that either Party may disclose
the contents of this Agreement, in confidence, to such Party’s and its
Affiliates’ legal counsel, accountants, banks and financing sources and their
advisors.

 

11.5     Permitted Disclosure. The obligations under this Section 11 shall not
prevent the Parties from disclosing the Confidential Information to any court or
government agency as required by law (provided that the Party intending to make
such disclosure in such circumstances has given prompt notice to the other Party
prior to making such disclosure so that such other Party may seek a protective
order or other appropriate remedy prior to such disclosure and cooperates with
such other Party in seeking such order or remedy). Nothing in this Section 11
shall prevent either Party from complying with any disclosure requirements of
the Securities and Exchange Commission or any other securities exchange or
similar body with prior notice to the other Party sufficient for such other
Party to seek a protective order or confidential treatment for any of its
Confidential Information.

 

11.6     Duration. The obligations under this Section 11 shall apply with
respect to any Confidential Information for a period of five (5) years from the
date of disclosure of such Confidential Information to the receiving Party. For
clarity, expiration of the obligations set forth in this Section 11.6 shall not
be deemed to expand any licenses to any Intellectual Property Rights under any
Transaction Agreement or waive any confidentiality or non-use obligations under
the IP License Agreement.

 

11.7     Other Agreements. Notwithstanding anything to the contrary in this
Agreement (including this Section 11), and for purposes of clarity, nothing in
this Agreement (including this Section 11) is intended to limit, restrict or
otherwise modify: (a) FSL’s or any of its Affiliates’ ownership of or rights or
licenses under any Intellectual Property Rights, including those granted by
Spansion under any other Transaction Agreement, or (b) Spansion’s or any of its
Affiliates’ ownership of or rights or licenses under any Intellectual Property
Rights, including those assigned or transferred to Spansion or any of its
Affiliates under any other Transaction Agreement.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
11

--------------------------------------------------------------------------------

 

 

12.     INTELLECTUAL PROPERTY RIGHTS

 

The Parties’ respective rights and obligations with respect to any Intellectual
Property Rights, including each Party’s rights under or with respect to the
other Party’s Background IPR (as defined in the IP License Agreement) for the
purpose of performing their respective obligations and exercising their
respective rights set forth in this Agreement, shall be governed by the
provisions set forth in the IP License Agreement and IP Assignment Agreement
(and not this Agreement).

 

13.     THIRD PARTY CLAIMS

 

13.1     FSL Indemnity. FSL shall indemnify and hold each Buyer Indemnified
Party harmless from and against any and all Losses resulting from or arising out
of any Third-Party Claim instituted against or made upon (i) such Buyer
Indemnified Party, or (ii) any subcontractor, distributor, reseller or customer
of such Buyer Indemnified Party (solely to the extent such Buyer Indemnified
Party is legally obligated to provide indemnification to such subcontractor,
distributor, reseller or customer for such Losses and such subcontractor,
distributor, reseller or customer has sought indemnification from such Buyer
Indemnified Party for such Losses), in each case, in or under which such Third
Party alleges, asserts, or otherwise claims that the packaging Technology used
to perform Assembly and Test Services under this Agreement, or any use or other
exploitation of such packaging Technology, Infringes any Intellectual Property
Right of such Third Party.

 

13.2     Spansion Indemnity. Spansion shall indemnify and hold the Seller
Indemnified Parties harmless from and against any and all Losses resulting from
or arising out of any Third-Party Claim instituted against or made upon (i) such
Seller Indemnified Party, or (ii) any subcontractor, distributor, reseller or
customer of such Seller Indemnified Party (solely to the extent such Seller
Indemnified Party is legally obligated to provide indemnification to such
subcontractor, distributor, reseller or customer for such Losses and such
subcontractor, distributor, reseller or customer has sought indemnification from
such Seller Indemnified Party for such Losses), in each case, in or under which
such Third Party alleges, asserts, or otherwise claims that the Future AM
Products (including finished goods) assembled or packaged under this Agreement
(other than the packaging Technology used to perform Assembly and Test Services
under this Agreement), or any use or other exploitation thereof, Infringe any
Intellectual Property Right of such Third Party.

 

13.3     Exclusions. The indemnity obligations set forth in this Section  shall
not be available for:

 

(a)     any Third-Party Claim which is subject to Appendix B of the Stock
Purchase Agreement;

 

(b)     any allegation, assertion or claim of Infringement to the extent such
allegation, assertion or claim is based on any modifications to AM Products
(including finished goods) assembled or packaged under this Agreement, which
modifications are made by any Indemnified Party or any Third Party (unless such
modification was specifically authorized or required by Indemnifying Party or
its Affiliates in writing), to the extent the Infringement would not have
occurred in the absence of such modification;

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
12

--------------------------------------------------------------------------------

 

 

(c)     any allegation, assertion or claim of Infringement to the extent such
allegation, assertion or claim is based on any combination of AM Products
(including finished goods) assembled or packaged under this Agreement with any
product or service that is not a product or service furnished by the
Indemnifying Party or its Affiliates, to the extent such Infringement would not
have occurred in the absence of such combination.

 

13.4     Procedure. Sections 9.03, 9.04, 9.07 and 9.08 of the Stock Purchase
Agreement are hereby incorporated herein by reference.

 

13.5     Order of Priority. The indemnity set forth in this Section 13 shall be
in addition to, and not in lieu of, the Seller’s indemnification obligations
under Section 9.01(b) of the Stock Purchase Agreement, as follows: if any Third
Party Claim is indemnifiable under both Section 9.01(b) of the Stock Purchase
Agreement and this Section 13, then the Buyer Indemnified Parties shall first
seek indemnification under this Section 13, and then, for any Losses of the
Buyer Indemnified Parties that are not recovered by an Indemnified Party under
this Section 13, the Buyer Indemnified Parties may seek indemnity (if any) under
Section 9.01(b) of the Stock Purchase Agreement.

 

13.6     Sole Obligation. THE FOREGOING INDEMNITIES STATE THE SOLE OBLIGATION
AND EXCLUSIVE LIABILITY OF EACH INDEMNIFYING PARTY TO THE OTHER, AND THE
INDEMNIFIED PARTY’S SOLE RECOURSE AND REMEDY AGAINST THE INDEMNIFYING PARTY, FOR
ANY CLAIMS (AS DEFINED ABOVE) THAT ARE SUBJECT TO INDEMNIFICATION UNDER SECTIONS
13.1 OR 13.2 ABOVE

 

14.     LIMITATION OF LIABILITY

 

14.1     Damages Waiver. EXCEPT FOR SPANSION’S OBLIGATIONS UNDER SECTION 13, IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT
OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN
ANY WAY OUT OF THIS AGREEMENT OR THE PROVISION OF ASSEMBLY AND TEST SERVICES
HEREUNDER, EVEN IF THE PARTY KNEW, SHOULD HAVE KNOWN OR HAD BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

14.2     Damages Cap. In no event shall either Party’s liability arising in any
way out of this Agreement or the provision of Assembly and Test Services
hereunder exceed: (a) with respect to either party’s obligations under
Section 13, the amounts paid to FSL by Spansion or any Spansion Affiliate for
the affected AM Products; and (b) other than with respect to either Party’s
obligations under Section 13, the amounts paid to FSL under this Agreement
within the twelve (12) months preceding the date of notice of the applicable
claim.

 

15.     TERM AND TERMINATION

 

15.1     Term.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
13

--------------------------------------------------------------------------------

 

 

15.1.1     This Agreement shall become effective as of the Effective Date and
shall remain in effect until December 20, 2015 (the “Initial Term”), unless
extended pursuant to Section 15.1.2 below or terminated pursuant to Section 15.2
below. The Initial Term, together with any extensions thereto agreed upon
pursuant to Section 15.1.2 below, are collectively referred to herein as the
“Term.” For the avoidance of doubt, following the expiration of the Exclusivity
Period for any AM Product, Spansion shall not have any obligation to purchase,
and FSL shall not have any obligation to provide, Assembly and Test Services
with respect to such AM Product.

 

15.1.2     At any time prior to the expiration or termination of this Agreement,
FSL and Spansion may, upon either Party’s written request to the other Party,
agree to enter into discussions regarding an extension to the Term and any terms
and conditions applicable to such an extension period.

 

15.2     Termination. Notwithstanding the provisions of Section 15.1, either
Party may at its option terminate this Agreement, without liability to the other
Party, in the event that (a) the other Party (the “Breaching Party”) fails to
correct or cure any material breach by such Breaching Party of any covenant or
obligation under this Agreement within sixty (60) days after receipt by such
Breaching Party of a written notice from the non-Breaching Party specifying such
breach, (b) the other Party fails to pay its material debts as they come due,
makes an assignment for the benefit of creditors (or takes similar action under
United States, Japanese or other Applicable Law), or files a voluntary petition
in bankruptcy (or makes a similar filing under United States, Japanese or other
Applicable Law) or otherwise invokes any laws for the protection of debtors
under United States, Japanese or other Applicable Law, or (c) the other Party
has filed against it an involuntary petition in bankruptcy (or similar filing
under United States, Japanese or other Applicable Law) and fails to obtain the
dismissal of such petition within thirty (30) days after its filing.

 

15.3     Effect of Termination. If this Agreement is terminated in accordance
with Section 15.2 above, any effective purchase order at the time of termination
shall continue to be effective and this Agreement shall govern such purchase
order until it expires. Notwithstanding the foregoing, if the Agreement is
terminated by FSL in accordance with Section 15.2 herein, FSL may at its option
terminate any effective purchase order at the time of termination at its sole
discretion, without liability to Spansion. After expiration or termination of
this Agreement, (a) each Party shall cease the usage of Confidential Information
provided by the other Party hereunder and (b) each Party shall without delay
return to the other Party all Confidential Information provided by the other
Party hereunder, including any copies and extracts thereof; in each case, except
to the extent such Party continues to be permitted to use such Confidential
Information in accordance with the IP Assignment Agreement or IP License
Agreement (including by being licensed to use such Confidential Information).

 

15.4     Survival. The provisions of Sections 1, 3.1.1 (final sentence only),
3.1.2 (final sentence only), 6.4 (for a period of three (3) months after the
expiration or termination of the Agreement), 8, 9.1, 9.3, 10.3 (excluding the
second sentence), 11, 12, 13, 14, 15.3, 15.4, 16, 17, 18, 19 and 20 shall
survive the termination or expiration of this Agreement. Any termination or
expiration of this Agreement shall not affect any payment obligations existing
under this Agreement at the time of such termination or expiration.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
14

--------------------------------------------------------------------------------

 

 

16.     FORCE MAJEURE

 

16.1     Force Majeure. Neither Party shall be liable for failure to perform, in
whole or in part, its obligations under this Agreement if such failure is caused
by any event or condition not reasonably within the control of the affected
Party, including, without limitation, by fire, flood, typhoon, earthquake,
explosion, strikes, unavoidable accidents, war (declared or undeclared), acts of
terrorism, sabotage, embargoes, acts of governmental authorities, riots,
insurrections, or any other cause beyond the reasonable control of a Party (such
event or condition, a “Force Majeure Event”); provided that the affected Party
promptly notifies the other Party of the occurrence of the Force Majeure Event
and takes all reasonable steps necessary to resume performance of its
obligations so interfered with.

 

16.2     Disaster Recovery Plan. FSL agrees to prepare a written disaster
recovery plan describing the measures anticipated to be taken by FSL to ensure
the continued performance of Assembly and Test Services for Spansion pursuant to
the requirements of this Agreement in the event of any Force Majeure Event
(“Disaster Recovery Plan”). FSL will submit the Disaster Recovery Plan in effect
as of the Effective Date to Spansion for Spansion’s approval within thirty (30)
days after the Effective Date, such approval not to be unreasonably conditioned,
delayed or withheld. FSL will update the Disaster Recovery Plan at least
annually in order to improve FSL’s ability to be prepared for any disaster or
problem, and such updates will be provided to Spansion for approval in the same
manner as the plan in effect as of the Effective Date.

 

17.     EXPORT LAWS

 

Spansion shall, and shall cause its customers to, comply with all export laws,
regulations and controls imposed or administered by the U.S. Department of
Commerce and all other United States Governmental Bodies (including the Export
Administration Regulations of the U.S. Department of Commerce Bureau of Export
Administration), and by any corresponding Governmental Bodies of any other
jurisdiction, and shall not export, or allow the export or re-export of, any
Die, AM Product, any Assembly and Test Data or Confidential Information of FSL
in violation of such laws and/or regulations, or without having obtained at its
expense all consents required in connection therewith.


 

18.     ASSIGNMENT

 

Neither this Agreement nor any rights, interests or obligations hereunder may be
assigned, delegated or otherwise transferred by either Party (whether
voluntarily or involuntarily and whether by merger, transfer of assets,
operation of Applicable Law or otherwise), without the other Party’s express
prior written approval, except that either Party may assign its rights,
interests and obligations under this Agreement in their entirety to a successor
of all or substantially all of such Party’s assets related to this Agreement
upon prior written notice to the other Party. Any attempt to assign or transfer
this Agreement in violation of this Section  shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
15

--------------------------------------------------------------------------------

 

 

 

19.     NOTICES

 

All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed duly given (a) upon receipt if delivered
personally, (b) upon confirmation if telecopied or (c) on the first Business Day
following dispatch if sent by a nationally-recognized overnight courier service;
provided, however, that, if delivered on a date that is not a Business Day or
after 5:00 p.m. on a Business Day, such notice, request, demand, claim or other
communication shall be deemed delivered on the next succeeding Business Day;
provided, further, that such notice, request, demand, claim or other
communication is delivered to the applicable Party at such Party’s address or
facsimile number as set forth below.


 

If to Spansion, addressed to it at:

 

Spansion LLC

915 DeGuigne Drive

Sunnyvale, California, U.S.A. 94085

Fax: [*]

Attention: General Counsel

 

With a copies to (which shall not constitute notice):

 

Latham & Watkins LLP
140 Scott Drive,
Menlo Park, CA 94025
United States
Fax: 1-650-463-2600
Attention: Tad J. Freese, Esq.

 

Latham & Watkins LLP
Marunouchi Building, 32nd Floor
2-4-1 Marunouchi
Chiyoda-ku, Tokyo 100-6332

Japan
Fax: 011-81-3-6212-7801
Attention: Michael J. Yoshii, Esq.

 

If to FSL, addressed to it at:

 

Fujitsu Semiconductor Limited
Nomura Shin-Yokohama Building
2-10-23 Shinyokohama
Kohoku-ku, Yokohama 222-0033
Japan
Fax: [*]

Attention: [*]

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
16

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP
Shin-Marunouchi Building, 29th Floor
5-1, Marunouchi 1-Chome
Chiyoda-ku, Tokyo 100-6529
Japan
Fax: 011-81-3-3214-6512
Attention: Jay Ponazecki, Esq.

 

Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

20.     MISCELLANEOUS TERMS

 

20.1     No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

20.2     Entire Agreement. This Agreement (including any appendices, exhibits
and schedules attached hereto), the Stock Purchase Agreement and other Ancillary
Documents (including any appendices, exhibits and schedules attached thereto),
and the other documents referred to herein constitute the entire agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.

 

20.3     Counterparts and Facsimile Signatures. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. The
counterparts of this Agreement may be executed and delivered by facsimile or
other electronic signature by either Party to the other Party and the receiving
Party may rely on the receipt of such document so executed and delivered by
facsimile or other electronic method as if the original had been received.

 

20.4     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Japan without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Japan.

 

20.5     Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof shall be resolved in
accordance with Section 11.10 of the Stock Purchase Agreement.

 

20.6     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both Parties.
No waiver by either Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
17

--------------------------------------------------------------------------------

 

 

20.7     Severability. Any term or provision of this Agreement that is held as
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

20.8     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

 

20.9     Cumulative Remedies. Except as otherwise expressly set forth in this
Agreement, all rights and remedies of the Parties under this Agreement shall be
cumulative and the exercise of one or more rights or remedies shall not preclude
the exercise of any other right or remedy available under this Agreement, at
law, in equity or otherwise.

 

[Signature Page Follows]

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
signed and executed on the date and year first above written.

 

SPANSION LLC:

 

By:

/s/ Randy W. Furr

Name:

Randy W. Furr

Title:

Corporate Executive Vice President and Chief Financial Officer

 

 

 

 

[Signature Page to AM Product Assembly and Test Services Agreement]

  

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  


--------------------------------------------------------------------------------

 

 

FUJITSU SEMICONDUCTOR LIMITED:

 

By:

/s/ Kagemasa Magaribuchi

Name:

Kagemasa Magaribuchi

Title:

Member of the Board and Corporate Senior Vice President & President, Corporate
Management Unit

 

 

 

 

 

[Signature Page to AM Product Assembly and Test Services Agreement]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  


--------------------------------------------------------------------------------

 

 

Schedule 1.1.2

 

Pricing for Assembly and Test Services for AM Products

 

[*][5 PAGES REDACTED]

 

 

Sch 1.1.2 - 1



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.  


--------------------------------------------------------------------------------

 

 

Schedule 2.7

 

[*][2 PAGES REDACTED]

 

 

Sch 2.7 - 1

 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treament has been
requested with respect to the omitted portions.